 552DECISIONSOF NATIONALLABOR RELATIONS BOARDAdams Corporation,Korn Kurls Division,a Divisionof Beatrice Foods CompanyandLillian Z.Pittner,an IndividualGeneral Drivers,Dairy Employees&Helpers LocalUnion No.579 affiliated with the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of AmericaandLillianZ. Pittner,an Individual.Cases 30-CA-583 and30-CB-141JUNE 27, 1968DECISION AND ORDERBy MEMBERS BROWN,JENKINS,AND ZAGORIAOn December 12, 1967, Trial Examiner John P.von Rohr issued his Decision in the above-entitledproceeding,finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative ac-tion,as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondents filed excep-tions to the Trial Examiner'sDecision and support-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, and theentire record in the case, and hereby adopts thefindings,conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent Company, Adams Cor-poration, Korn Kurls Division, a Division of Bea-triceFoods Company, Beloit,Wisconsin, itsofficers, agents, successors, and assigns, and theRespondentUnion, General Drivers, Dairy Em-ployees & Helpers Local Union No. 579 affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America,'One version shows this as "floorlady."itsofficers, agents, and representatives, shall takethe action set forth in the Trial Examiner's Recom-mended Order.MEMBER ZAGORIA, dissenting:The Charging Party, Lillian Z.Pittner,has beenemployed by Respondent EmployersinceJune 11,1948. She worked on the production line until Oc-tober 13, 1958, when she was assigned plant cleri-cal work. Although she was not a supervisor withinthe meaningof the Act, she was referred to as a"forelady"' and worked in the same office as theplant foreman.Pittner did not participate in the RespondentUnion'sorganizationalactivitiesin1965and,because she was told that as a forelady she was in-eligible, Pittner did not vote in the election whichled to the Union's certification on December 17,1965, as collective-bargaining representative of allproduction and maintenance employees. Understate law,a union-shop referendum was held onFebruary 15, 1966, at whichtime Pittner acted asan observerfor the Employer. The Union won thereferendum and executed a collective-bargainingagreementwith the Employer on June 6, 1966. Theagreement contained a 30-day union-shop clause. Italso provided for layoff on the basis of reverseseniority and specified that those transferring backinto the unit from other work classifications wouldlose their seniority except when retention ofseniority upon return within a given period wasagreed to between the Employer and the Union.Pittner did not initially become a member of theUnion under the union-security clause and was notasked to do so. Over 5 months later, on November18, 1966, Pittner's clerical job was eliminated andshe returned to production line work. She became aunion memberin January 1967. After her transferback to the production line, Pittner raised thequestion of her seniority status and the matter wasdiscussed by the Employer and the Union. InMarch 1967, Pittner complained to the Union's In-ternational office about the lack of action regardingher seniority. Thereafter, she met with both a unionand employer representative and was questionedabout her concerns respecting seniority. The Unionand Employer later resolved to set Pittner's seniori-ty date at November 1, 1966, for layoff purposesand at June 11, 1948, for vacation purposes. Pittneralso continued to earn her former wage rate, whichwas higher than that of the other production em-ployees in her department. She thereafter chargedRespondents with violation of Section 8(a)(3) and(1) and 8(b)(1)(A) and (2) of the Act.172 NLRB No. 56 ADAMS CORP., KORN KURLS DIVISIONThe Trial Examiner's holding of violation, whichthemajority here adopts,isbased on the findingthatunder the collective-bargaining agreement,Pittner,as a member of the bargaining unit at alltimes in question,had a contractual right to heroriginal seniority date and that Respondent Unionhad no power to alter that seniority.The Trial Ex-aminer further finds that Respondent Union's dis-criminatory motive is revealed by Pittner's accountof the tripartite interview respecting the seniorityquestion2 and the local Union's letter to the Inter-national explaining its action.3Ido not think thatthe record supports these conclusions.Seniority rights are solely a matter of contract. Inthe absence of proven invidious motive,it is clearthatacollective-bargaining representative canagree to distinguish among various categories ofemployees within the bargainingunit for seniorityas well as for other purposes.Had the parties fromthe beginning realized that Pittner was a plant cleri-cal within the bargaining unit,it is clearthat in theabsence of proven invidious motivetheUnioncould have agreed to place her in a separateseniority category.The Union did agree in the con-tract to separately deal, on anad hocbasis,with theproblem of retention of seniority by employeesreturning to the contract unit.As the Trial Ex-aminer found,Pittner wastechnically within thebargaining unit at all times in question.But bargain-ingunitcoverageand bargaining agreementcoverageneed not be coextensive.Whetherbecause they thought Pittner was a supervisor or anexcluded clerical,none of the parties-neither theEmployer, the Union, nor Pittner-treated her ascoming within the terms of the collective-bargain-ing agreement until she returned to the productionline.She acted as a management representativeafter certification and neither joined nor was askedto join the Union,despite the union-shop clause,for over 5months after the collective agreementbecame effective.Both before and after the disputearose concerning Pittner's seniority,the parties tothe labor-management contract construed theiragreement as not applicable to her during her em-ployment as a clerical or"forelady."This Boardshould not change that agreement by interpreting itdifferently.Nor do I think that the General Counsel has methis burden of proving that the interpretation givenor the agreement made respecting Pittner's seniori-ty rights was unlawfully motivated.On its face, theresolution seems equitable.Confronted with thesame problem under a collective-bargaining agree-ment which did not provide for negotiated resolu-tion of the senority rights of personnel returning to553the seniority group,one can readily envision an ar-bitrator reaching the same result.It is true that in interviewing Pittner regardingthe seniority question, Respondent Union's agentnoted her failure to join the Union, her failure tovote in the election, and her role as observer at theunion-shopreferendum.Buteachof thesequestions, as well as others asked, was relevant todemonstrating that everyone involved assumed thatPittner was outside of the contract unit during heremployment as a clerical or "forelady." Therefore Iam not able to draw any invidious inferences fromPittner's account of that interview.It is also true that in its letter to the Internationalpresident of the Union, Respondent Local Unionmade references to Pittner's failure to sign a "UnionApplication," her participation as the Employer'sobserver in the union-shop referendum, herfailure to become a union member until trans-ferred, and the need to be fair to the people whosupported the Union and joined within the requiredtime.With the exception of theitem last men-tioned, the above comments respecting Pittner's in-terview are equally applicable here. In contrast, theUnion's observation respecting the need to be fairto the old members does allow an implication ofdiscriminatorymotivation.Nevertheless, read incontext, this was a letter written by a local unionofficial to the International president for the pur-pose of explaining that its disposition of a member'scomplaint was reasonable and proper. In that con-text, I do not think that these remarks are enoughto satisfy the General Counsel's burden of proof.2 Setout in the TrialExaminer'sDecision3 Ibid.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VONROHR,TrialExaminer:Uponcharges,duly filed, the General Counsel for the Na-tionalLaborRelationsBoard,by theRegionalDirectorfor Region30 (Milwaukee,Wisconsin), is-sueda complaint on June 30, 1967,against AdamsCorporation, KornKurlsDivision,A Division ofBeatriceFoods Company, andagainstGeneralDrivers, Dairy Employees &HelpersLocal UnionNo. 579 affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America,hereincalled the RespondentCompany and the Respondent Union, respectively,alleging thatthe Respondent Companyhas engagedin unfairlabor practices within themeaning of Sec-tion8(a)(1) and (3) of the National Labor Rela-tionsAct, as amended, 61 Stat. 136, herein calledthe Act, and that the Respondent Union has en- 554DECISIONSOF NATIONALLABOR RELATIONS BOARDgaged in certain unfair labor practices within themeaningof Section 8(b)(1)(A) and (2) of the Act.The answer of each of the Respondents denies theallegation of unlawful conduct alleged in the com-plaint.Pursuant to notice,a hearing was held beforeTrial Examiner John P. von Rohr in Beloit, Wiscon-sin,onAugust 22, 1967.Allpartieswererepresented by counsel and were afforded opportu-nity to adduce evidence,to examine and cross-ex-amine witnesses,and to file briefs.Briefs have beenreceived from the General Counsel and theRespondent Union and they have been carefullyconsidered.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the fol-lowing:FINDINGSOF FACT AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTCOMPANYThe RespondentCompanyisaWisconsin cor-poration with its principaloce and plantlocatedatBeloit,Wisconsin, where it is engaged in themanufacture of snack foods.During the 12 monthspreceding the hearing herein,Respondent sold andshipped products directly from its Beloit,Wiscon-sin, plant to points and places outside of the Stateof Wisconsin.During the same period it purchasedand received goods at its Beloit, Wisconsin, plantvalued in excess of$50,000 directlyfrom pointsoutside the State of Wisconsin.The Respondent concedes,and I find,that it isengaged in commerce within the meaning of Sec-tion2(2) (2) of the Act.II.THE LABOR ORGANIZATION INVOLVEDGeneral Drivers, Dairy Employees & HelpersLocalNo. 579 affiliated with the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that the Respondent Unionviolated Section8(b)(1)(A) and (2) of the Act bycausing theCompanyto discriminate against em-ployee Lillian Z. Pittner in denying her her rightfulplace on the seniority list by failing and refusing togive her credit for her length of service with theCompany. As to the Respondent Company, thecomplaint alleges that it discriminated againstPittner in violation of Section 8(a)(1) and (3) oftheAct bychangingher employment date, forseniority purposes,to the date she joined the unit,rather than the date she commenced employmentwith the Company.A. Pittner's Employment HistoryLillian Z. Pittner started working for the Com-pany as a packer in the production department onJune 11, 1948. After working approximately 2months on this job she was made a machine opera-tor and thereafter continued to work in this capaci-ty until October 13, 1958. On the latter date Pittnerwas made a forelady, with an accompanying changein duties.While it is undisputed that her job asforeladywas ina nonsupervisory capacity, one ofthe issues in this case is whether her status in thisposition was that of a plant clerical employee or ofan office clerical employee. My determination ofthis issue and the facts relative thereto are set forthin a succeeding section.Aftershe had remained in her position asforelady for approximately 8 years, this job wasabolished on November 18, 1966. On or aboutNovember 28, 1966, Pittner was transferred to ajob on the wafer line in the production departmentand she has continued in this position until thepresent time.B.TheAdvent ofthe UnionThe Respondent's plant operated in a nonunioncapacity until December17, 1965, at which time,following a Board-conductedelection,the Respon-dent Union was certifiedby theBoard as the collec-tive-bargaining agentof the Company'semployeesin the following unit:All productionand maintenance employees,including shipping and receiving employees,drivers, and working foremenemployed by theemployer at the plant locatedat 1126 HarveyStreet,Beloit,Wisconsin; excluding guards,professional employees,technical employees,office clerical employees and supervisors asdefined inthe Act.On February15, 1966, the Unionwon an "all-union agreement referendum" conducted by theWisconsin EmploymentRelations Board, therebyentitling it to bargain for an "all-union agreement.therebyAs will appear hereinafter,it is significant to notethat Pittner acted as the observerfor the Companyat the election held on this date.On June 6, 1966, the parties signed a collective-bargaining agreementwhichcontained a union-shop provision requiring all employees in the bar-gaining unit to become members not later than the31st day following the beginning of their employ-ment or the effective date of the contract,whichever was the later.C. Factsand Conclusions as toPittner's Job StatusBetween October1958 and November 1966Upon assuming the position of forelady in Oc-tober 1958, Pittner continued to spend 5 hours perday on the production floor, her work there consist- ADAMS CORP., KORN KURLS DIVISIONing chiefly of acting as relief operator for thefemaleemployeeswho operated productionmachinery. She spent the remaining 3 hours in theproduction office of the plant foreman where sheengaged in inventory work. As the production work-ers, she continued to punch a timeclock and waspaid on an hourlybasis.Also like the productionworkers, she continued to wear a white uniformwhich was furnished by the Company. On Saturdaymornings she would come in to operate machinesand also to perform such menial tasks as scrubbingtables and cleaning tape machines.In 1963, due to a change in certain machineryand also due to the fact that additional operatorshad been hired, Pittner was advised that she was nolonger to go on the floor as a relief operator.Thereafter, and continuing until the time her jobwas abolished in November 1966, Pittner continuedto work on production inventories, in addition towhich she was given additional miscellaneous taskswhich, I find, were either directly related toproduction work or involved activities related tothe accommodation of production employees. Adetailed description of such miscellaneous duties,as set forth in a document prepared by Pittner andreceived in evidence, is attached hereto as Appen-dix A.'Although continuing to work in the same officewith the plant foreman, Pittner credibly testifiedthat subsequent to 1963 she continued to spend ap-proximately 3 hours in the performance of her du-ties outside of the office, such time being spent onthe production floor, in the plant basement, orgoing between Plant One and Plant Two, which arelocated a block apart. Significantly, the office ofthe plant foreman, a separate enclosure occupiedonly by the foreman and Pittner, is located im-mediately adjacent to the production floor and hasa window overlooking the production area. Themainoffice, which is occupied by billing clerks, thepurchasing agent, receptionist, and the generalmanager, is adjacent to the foreman's office. Thisoffice, also referred to as the downstairs office,2 isnot immediately adjacent to the production areaand can only be reached from the production areathrough use of the office occupied by Pittner andthe foreman.During the period of 1963-1966, Pittner con-'As indicated hereinafter,Pittner engaged in various correspondencewith the Union and with the Company concerning the seniority problem atissue herein.The document referred to above was enclosed with a letter byPittner dated November 22, 1956,toWilliam Karnes,an official ofBeatrice Foods Company.2 Bookkeepers(and apparently other clericals)work in another branchof the main office which is located in the upstairs of the plant.s Florida Tile Industries,Inc.,130 NLRB 897, 899;Avco Corporation,Electronics and Ordance Division,131 NLRB 921, 924,Weyerhauser Com-pany,132 NLRB 84;Thiokol Chemical Corporation,123 NLRB 888, 891.'The cases cited in the preceding footnote are also illustrative of thispolicy of the Board.In September 1966 Pittner was moved from the foreman's office to theadjacent downstairs office and continued to work there until her job wasabolished in November.However,since this move was made only because555tinued to punch the timeclock and remained anhourly paid employee. Unlike the clerical em-ployees who worked in street clothes, Pittner, untilthe time her job was abolished, continued to wearthesamewhiteuniformwhichRespondentfurnished to its production employees.In view of all the foregoing, I think it clear thatPittner's work activities, interests, and working con-ditionswere closely alligned with those of theproduction employees and I therefore find that sheessentiallywas a plant clerical employee ratherthan an office employee during the period preced-ing her transfer to the wafer line.' Therefore, and inaccordance with customary Board policy,' I findthat Pittner properly belonged within the produc-tion and maintenance unit represented by theRespondent Union, as certified by the Board.'D. Facts Pertaining to Pittner's Loss of SeniorityAs previously noted, Pittner's nonsupervisory jobof forelady was abolished on November 18, 1966.6On the same date, Pittner was offered a job in thebookkeepinf department in the upstairs branch ofRespondentsmainoffice.Having no alternative,Pittner accepted the job. However, upon ascertain-ing that this position involved typing and someknowledge of bookkeeping, neither of whichqualifications she possessed, she remained on thisjob for only 2 hours. Pittner at this time took a briefvacation, following which she was given a job onthewaferline in theproduction department inPlant Two, whereshe ispresently employed.' Hav-ingnot theretofore joined the Union, Pittnerbecame a member of the Union in January 1967.She has remained a member of the Union at alltimes since.Turning now to the seniority question, it ispreliminarily noted that Respondent maintainedand published a seniority roster, such being periodi-cally brought up to date. A seniority roster datedJuly 22, 1966, credited Pittner with a seniority dateof June 11, 1948, the date on which she was firsthired.A later seniority roster of February 1967,also reflected Pittner's seniority date as June 11,1948. However, the Respondent Company admitsthat this date was subsequently crossed out and, bytyped insertion, was changed to reflect the date ofNovember 1, 1966.construction work was being undertaken to create new offices for the plantforeman and the production manager,I do not regard this temporary,albeitfinal, move as having any bearing upon her job status. Suffice it to say thatduring this brief period Pittner's job duties remained the same and she con-tinued to wear the white production uniform"On November 22, 1966,Pittnerwrote a letter to Beatrice Foods,Respondent's parent company which is located in Chicago.In this letterPittner protested the abolishment of her job as forelady and also expressedher concern that she might lose her seniority if transferred to work on theline In this letter she enclosed a list of her job duties as forelady, attachedhereto as Appendix A.I Pittner continued to receive her rate of $2.12 per hour,which was herrate prior to her transfer to the wafer line. This rate was higher than that ofthe other production employees in the department. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDInsofar as the record reveals,Pittner first becameconcerned over her seniority status in September1966. At this time one Darlene Simonds, a leadladyin Plant Two,was transferred as leadlady to PlantOne where Pittner was working.Shortly afterSimonds' transfer,one of the employees on thefloor became ill. Although Pittner,as forelady,customarily had been responsible for the handlingof such cases, at this time a question arose as towhether she or Simonds should assume the respon-sibility of taking care of employees who became illon the floor.Pittner credibly testified that she tookthematter up with Earl Wilson,thegeneralmanager of the plant,'and that Wilson at this timeadvised her that such floor responsibilities wouldthereafter be Simonds'and that she was merely tocontinue with her production office duties.Pittnertestified that at this time she asked Wilson abouther seniority status, but that he only stated, "wewould cross that bridge when we come to it."No further mention was made of Pittner's seniori-ty until the latter part of December 1967, whichwas about 3 weeks after her transfer to the waferline.According to Pittner,on this occasion she en-countered Wilson on the floor and asked "if he hadheard from the union as to whether I would get myseniority."Pittner said thatWilson again repliedthat they would let the matter go for now, that theywould cross that bridge when they came to it.Pittner testified that at about this time she alsoraised the question of her seniority with JohnSisbach,the union steward,but that he also toldher to let the matter rest.Not long after her conversations with Wilson andSisbach,Pittner made a telephone call to LeonardSchoonover,a business agent and organizer for theRespondent Union who was then servicing theplant.Pittner queried Schoonover as to whether itwas fair that she had been placed on the productionline and then asked if she would lose her seniority.Schoonover said that he would call her back. Fail-ing to hear from him, Pittner again calledSchoonover.According to Pittner,"Iasked him ifhe had heard anything whether I'd lose my seniorityand if they had a right to do this,and he said yes,they had the right to do it."In the meantime,and during the months whichfollowed,a number of discussions took placebetween representatives of the Respondent Com-pany and the Respondent Union concerning thematter of Pittner's seniority.'In latter March 1967,having received no final answer concerning thequestion of her seniority, Pittner wrote a letter totheWashington,D.C., office of the InternationalBrotherhood of Teamsters,apprising it of the situa-tion and of her seniority problem.On March 31,1967, the InternationalUnion transmitted this'Wilson,also a vice president,first camewith the Company in March1966lettertoWallaceFederman,secretary-treasurer ofLocal 579,and requested that he conduct an in-vestigation of the matter.Federman delegated thisfunction to Business Representative Schoonover.Schoonover,who had previously discussed thequestion of Pittner's seniority with Wilson,testifiedthat upon receipt of the International's letter herequestedthe Companyto write a letter giving itsposition on Pittner's seniority.Wilson thereuponsent Schoonover a letter,dated April 18, 1967,whichstated as follows:Dear Mr.Schoonover:This letter is to clarify our position concerningLillian Pittner's past and present employment.During the month of November,1966, theposition which Lillian Pittner had at that timewas eliminated.Her duties at that time wereentirely of the clerical nature and she was notdoing any production work at that time. En-closed is a list of duties which she outlined in aletter which she sent to Mr.Karnes, the pres-ident of Beatrice Foods,and I think as youwill note,her duties were, as stated previously,primarily of the clerical nature.Ifrankly can-not tell you what her official title was at thattime, but I do know that going back severalyears, she was given the title of"floor lady"and she was also actively engaged in produc-tion work.At the time her job was eliminated,we offeredher a position in our office staff but after twohours in this position, she indicated she couldnot do the work and would not be able to han-dle her new job. Therefore, we offered her aposition in the plant, and as I stated to her atthat time,as far as the company was con-cerned,she would maintain her present hourlyratewhich, incidentally,ismuch higher thanwe would normally pay for the position shewould have in the plant and we also would bewilling to maintain her seniority going back tothe original date she was hired, but it was alsopointed out to her that the decision concerningthe seniority and the hourly rate would be en-tirely up to the union and that this was out ofour jurisdiction as the employer.We hope the above information will help clari-fy our position in regards to Lillian Pittner.[/s/ Earl S. Wilson]On or about April 20,1967, Pittner was sum-moned into Wilson'soffice for a discussion with' General Manager Wilson testified that approximately 10 such discus-sions were held between November 1966 and the middle of May 1967. ADAMS CORP., KORN KURLS DIVISIONWilson andSchoonover. Pittner, who impressed meas a credible witness,gave the followingaccount ofthis conversation:10When I got into Mr. Wilson's office and I hadbeen ill,soMr.Wilson asked me how I wasfeeling now and I says,"Much better, thankyou." And he offered me a chair.Before Icould even get sat down in the chair, Mr.Schoonover, he says, "Are you trying to bumpDarleen Simonds?" And Isaid,no, I wasn't try-ing to bump Darleen Simonds.And he says, why did I write to Washington,then?He had a letter in his hand,what theletter contained I don'tknow but he had aletter in his hand. And then he says, "Are youtrying to bump Darleen Simonds?"Again. AndIsaid, "No," I said, "I wouldn't bump her ifyou paid me double the money now to take herjob."-And he says, "Why [didn't]" you join theUnion?" And I said, "Because I was told bythree keymen in theshop that I couldn't andshouldn't join the Union."And then he says why didn't I come to himwith thatquestion?And I says, "I never hadany dealings with the...with a union before,"and I didn't know that I could bring myproblems to him.And he says, well, I couldhave.. . . then he said, "Are you a salaried em-ployee?" And Isaid no.He says, "How comeyou was an observer for the Company, then, atthe election?" And I says, "I was asked to goon that by Mr. Jensen."And Mr. Schoonover, he says, "How could yoube an observer if you was salaried?" And I says"I wasn'tsalaried." And he said, "Well, theydon't allow people to sit inas anobserver.Only salaried people should besitting in as anobserver. And he says, "You must have beensalaried."And at that point Mr. Wilson says, "What doesthat mean?"and Mr.Schoonover raised up hishand like that and just shrugged his shouldersand didn't say anything.Then hesays,"I still say, you must have beensalaried."And I says, "No,Iwas not salaried."And he said, "Are you still trying to bump Dar-leen?" AndI said no.10 Pittner's narrative version of this conversation is set forth verbatim, ex-cept that I have omitted an occasional question or colloquy which does notaffect the substance of this testimony In addition to crediting Pittner, itmay be noted that Pittner's account of this conversation is uncontroverted.557And then he says, "Did you punch atimecard?" And Isaid,"Yes." Then he said,"Why are you fighting so hard for your seniori-ty?" And Isaid,"Well, I hadalmost19 yearsin," and I said, "I didn't think that I shouldstand a chance of losing it." And he says,"Well, is that the onlyreason?"And I says "No." And I says, "Doyou want meto tell you right in front of Mr. Wilson?" Andhe says, "Well, it's all right." So I says thenthat the people in the shop were going to ...when the present contract was up, go for a 20-year retirement plan. And I says, with my 19years, I didn't want to lose it because I wouldbe on that list to retire then. He again askedme if I was going to bump Darleen, and I saidno.He asked me why I didn't vote in the election. Isaid, I had three people tell me that I could notvote for the Union, because I was a forelady.And I said that I didn't, because I was told bythree people that I wasn't supposed to vote,being a forelady. And he says, why didn't Icome and ask him whether I could vote or not.Following the above meeting in Wilson's office,Schoonover reported his interview with Pittner toWallace Federman. On April 24, 1967, Federmanwrote a letter to Frank E. Fitzsimmons, president ofthe International, which stated as follows:Dear Sir and Brother:Mrs. Pittner was performing Clerical Workat thetimetheUnion organized this Plant.ClericalWorkers were excluded from the Unitas provided for under the Act. She made no at-tempt to sign a Union Application or requestthat she be in the unit until the Employer latereliminated her job.This Employer made a practice of giving ti-tles and meritincreasestomany of his Em-ployees prior to the Plant going Union.We have attached a copy of a letter from thePlantManager,a copy of the results of theUnion Shop Referendum, which shows thatLillian Pittner did in fact, act asObserver fortheEmployer,as late asFebruary 15, 1966,and signed the result sheet for the Employer.Considering all the facts, we can only as-sumeLillian Pittner was not in fact in the Bar-gaining Unit at any time and made no effort tobecome a Union Member until her Employereliminated her job.We appreciate her desire to retain her" Although this question is stated in the transcript as "why don't you jointhe union," I am pursuaded that in fact this question was propounded as"why didn't you join the union." As previously indicated,Pittnerjoined theUnion in January 1967, some 3 months prior to the above conversation. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDSeniority with the Employer, but in all fairnessto the people who supported the Union andjoined within the requiredtime,we have nochoice but to consider Lillian Pittner a newEmployee in theBargainingUnit and place heron the bottom of the Seniority List.Of course, she retains, her rights for Vaca-tions and other Fringe Benefits.Ihope this will clear this matter up for you.If I can be of any furtherassistance, feel free tocontact me.[/s/Wallace R.Federman]On May 2, 1967, pursuant to advice receivedfrom Fitzsimons, Federman wrote Pittner, enclosinga copy of his above April 24 letter to Fitzsimmons,advising that "Mr. Schoonover will be in touch withthe Adams Corporationin theverynear future tosee that the Seniorityroster iscorrect in respect toyour position."Itisundisputed that also onMay 2, 1967,Schoonover sent a letter to Wilson which notifiedhim asfollows:Dear Sir:This Uniontakes the positionthat LillianPittner's Seniority in the Bargaining Unit mustbe the date she actually started work in theProduction Unit.We do not have the exactdate, but it should be in December of 1966.If you are carrying this employee on theRoster as of her original hiring date in 1948,we suggest you indicate that the December,1966 Date applies for the purpose of lay offand the old date for vacation purposes.If you have any furtherquestion on thismatter, please contact me.[/s/Wallace Federman]About a week after receipt of the above letter,Wilson called Pittner into his office and advised herthat she would not be able to retain heroriginalseniority date of June 11, 1948, because the Unionwould not allow it. It is undisputed that at aboutthis time the Respondent Company changed Pitt-ner'ssenioritydatefrom June 11, 1948, toNovember 11, 1966 (the date she started on thewafer line), and that it has remained such eversince.E.ConclusionsAs noted in the facts set forth in the precedingsection,it isundisputed that the Respondent Em-ployer changed Pittner's seniority from June 11,1948, to November 11, 1966, at the behest and in-sistence of the Respondent Union. The Union'sdefense to the allegation that it violated Section8(b)(1)(A) and (2) of the Act by causing the Com-pany to take this action is largely predicted uponthe followin, provision in the collective-bargainingagreement:'An employee who leaves the classification ofwork covered by this Master Agreement, butremainsin the employ of the Company in someother capacity, may retain seniority rights uponreturn to the original unit providing that hereturns within a period of time agreed uponbetween Local Management and the LocalUnion.In the absence of such express agree-ment, such employee shall lose all seniorityrights.Pointingto the above provision,it isthe Respon-dent Union's contention that it was merely enforc-ing this provision in the contract when it insistedthat Pittner's seniority date be changed to conformto the date when she began working on the waferline. In finding no merit to this contention, theshort answer is that Respondent's argument isbased upon the erroneous premise that Pittner wasnot within the bargaining unit of production andmaintenance employees at the time she startedwork on the wafer line. As heretofore noted, andcontrary to the position of the Union, I have foundthe evidence to establish that Pittner'spositionprior to her transfer to the waferlinewas essen-tially that of a plant clerical and that as such, inaccordancewith traditionalBoard policy, sheproperlywas within the production and main-tenance unit at all times material hereto.Itmusttherefore follow, and I find, that Respondent Unionhad no contractual right to demand that Pittner'sseniority status, as previously reflected on the Com-pany's seniority roster, be reduced in the mannerheretofore indicated. 13The Union alternatively contends that eventhough it may have acted erroneously, it still didnot engage in unfair labor practices because thereisno showing that its action was based on someconsideration related to Pittner's union sympathies,activities, or membership. I also reject this conten-tion,since I am pursuaded that Respondent's actionindeed was predicated upon the fact that Pittnerdid not lend her support to the Union during theearlier stages of her employment,including the or-ganizational campaign and the union-agreementelection. Thus, when Schoonover finally confrontedPittner in Wilson's office on April 20, 1967, for thealleged purpose of investigating the merits of her" Section 29. C4 of the Master Agreement between Beatrice FoodsCompany and the Union."The casescited and reliedupon by the Unionin itsbrief, while cor-rectlyholding that a seniorityprovision of the typein the instantcollective-bargaining agreementis legally permissible, are otherwise factually distin-guishable fromthe instantcase and do not applyto the situationinvolvedherein ADAMS CORP., KORN KURLS DIVISION559seniority claim,it is significant that the entire thrustof his conversation did not entail a discussion of herprior employment history or job status, but ratherdealt with matters pertaining to her union member-ship and activity.As indicated in the conversationheretofore set forth that such was his prime con-cern is clearly manifested by his interrogation ofher as to why she had not joined the Union, whyshe had not voted in the union shop election, andwhy she had acted as company observer in thatelection.I think it also curious that Schoonover dis-played such a keen interest in ascertaining whetherPittner sought to bump Darlene Simonds, aquestion which he repeatedly brought up during thecourse of the conversation.Significantly,Simondswas an ardent supporter of the Union during its or-ganizational campaign,had obtained authorizationcards for the Union, and had served as a member ofits negotiating committee. 14If Schoonover's interview of Pittner of April 20 isnot enough,an even clearer manifestation of theUnion's true motive in resolving the Pittner seniori-typroblem is reflected in Federman's April 24,1967, letter to Frank Fitzsimmons of the Interna-tional, previously set forth herein. Thus, failing inthe first instance to make any distinction between aplant clerical and an office clerical employee, theletter simply asserts that Pittner was performing of-fice clerical work at the time the Union organizedthe plant and that "clerical workers" are excludedfrom the unit.'' The letter thereafter states that"We can only assume Lilliam Pittner was not infact in the bargaining unit at any time ...."Without citing any objective criteria to support thisconclusion,Federman's letter stresses only suchmatters as Pittner's failure to sign a union applica-tion and her failure to make an effort to become aunionmember prior to the elimination of herformer ob. Significantly, particular emphasis is puton the fact,as underlined in the letter,that Pittneractedas observer for the employer aslate as Februa-ry 15, 1966. Finally, the letter concludes with thestatement that". . .in all fairness to the people whosupported the Union and joined within the requiredtime,we have no choice but to consider LillianPittner a new employee in the BargainingUnit andplace her on the bottom of the seniority list." Fromall of the foregoing,I think it clear that the importof Federman's letter reflects an attitude of criticalhostility toward Pittner because she, unlike themajority of the other employees in the unit,did notgive her support to the Union during the variousstages of its organizational activities.Additionally,due to the emphasis placed upon Pittner's role inthe February 15 election, I can but conclude thatthe Union bore a certain resentment against thisemployee because she acted as the company ob-server in that election. Accordingly, and upon theentire evidence in this case, I am convinced andfind that it was for these reasons that the Unionmade its demand upon the Respondent Company toreduce Pittner's seniority. I therefore find that bysuch conduct the Respondent Union violated Sec-tion 8(b)(1)(A) and (2) of the Act.'s I further findthat by yielding to the will of the Union, theRespondent Company violated Section 8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theRespondent's business operations described in sec-tion I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce amongthe several States and such of them as have beenfound to be unfair labor practices tend to lead tolabor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHavingfound that the Respondent Employer andthe Respondent Union have engaged in certain un-fair labor practices, I will recommend that theycease and desist therefrom, and take certain affirm-ative action designed to effectuate the policies ofthe Act.It shall be recommended that (1) the RespondentUnion notify the Respondent Company, in writing,with a copy to Lillian Z. Pittner, that the Union hasno objection to restoring the seniority date, to beeffective for all purposes, to June 11, 1948; and (2)the Respondent Company restore Pittner's senioritydate, to be effective for all purposes, to June 11,1948.Upon the foregoing findings of fact and upon theentire record in this case, I hereby make the follow-ing:CONCLUSIONS OF LAW1.Adams Corporation, Korn Kurls Division, ADivision of BeatriceFoods Company,isan em-" Schoonover conceded knowing that Simonds was a member of the or-ganizing committee.While first denying that he received authorizationcards from Simonds,he later testified that he possibly did. That he in factdid receive cards from this employee is revealed in his prehearing affidavit,inwhich he stated"Ireceived some union authorization cards fromSimonds and about six other girls from employees who had turned theircards in to them for transfer to the Union."In this affidavit he furtherstated,"Iknow Simonds was active on behalf of the union before it wascertified "" The unit description,in fact,specifically excludes "office clerical em-ployees "16 In view of my finding that the Union's action in this case was essen-tially taken as a measure of reprisal against Pittner because she had notjoined or supported the Union at an earlier stage, I do not deem it necessa-ry to decide whetherMiranda Fuel Company, Inc,140 NLRB 181, cited bythe General Counsel, is applicable to the situation presented in the instantcase. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDployer within the meaning of Section 2(2) of theAct.2.Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By changing the seniority date and dis-criminating in regard to the terms and conditions ofemployment of Lillian Z.Pittner, thereby encourag-ing membership in RespondentUnion,RespondentCompany has engaged in, and is engaging in, unfairlabor practiceswithin themeaning of Section8(a)(3) and(1) of the Act.4.By causing the Respondent Company tochange the seniority date of Lillian Z. Pittner andto discriminate against Pittner in violation of Sec-tion 8(a)(3) of the Act, the Respondent Union hasengaged in,and is engaging in, unfair labor prac-ticeswithin the meaning of Section 8(b)(2) and8(b)(1)(A) of the Act.5.The aforesaid unfair labor practicesare unfairlabor practices within themeaning ofSection 2(6)and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law,and upon the entire recordin this case,I recommend that:A. Adams Corporation, KornKurlsDivision, ADivision of Beatrice Foods Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) EncouragingmembershipinGeneralDrivers, Dairy Employees&HelpersLocal UnionNo. 579 affiliated withInternationalBrotherhoodof Teamsters, Chauffeurs, Warehousemen & Help-ers of America, or in any other labor organizationof its employees, by changing the seniority dates ofits employees,or in any other manner discriminat-ing against any employee in regard to hire or tenureof employment or any term or condition of employ-ment, except as authorized by Section 8(a)(3) ofthe Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.(b) In any like or related manner interferingwith,restraining,or coercing its employees in theexercise of the rights guaranteed in Section 7 of theAct, except to the extent that such rights may be af-fected byan agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosureAct of 1959.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Restore Lillian Z. Pittner's seniority date onits seniority roster, to be effective for all purposes,to June 11, 1948.(b) Post at its Beloit, Wisconsin, premises, co-pies of the attached notice marked "Appendix B,"17and, as soon as forwarded by the Regional Director,"Appendix C." Copies of said notices, on formsprovided by the Regional Director for Region 30,after being duly signed by the Respondent Em-ployer's representative, shall be posted by it im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 30,in writing, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith."'B.RespondentGeneralDrivers,DairyEm-ployees & Helpers Local Union No. 579 affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America,its officers,representatives,and agents,shall:1.Cease and desist from:(a)Causing or attempting to cause RespondentCompany to discriminate against Lillian Z. Pittner,or other employees, in violation of Section 8(a)(3)of the Act.(b) In any like or related manner restraining orcoercing employees in the exercise of rights guaran-teed by Section 7 of the Act, except to the extentthat such rights may be affected by an agreementrequiring membership in a labor organization as acondition of employment, as authorized in Section8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)NotifyRespondentCompany, with a copy toLillian Z. Pittner, in writing, that it has no objectionto, and will not oppose, the Respondent Company'srestoring Lillian Z.Pittner's seniority date to cor-respond to the date of her initial hire, i.e., June 11,1948.(b) Post at all of its offices, copies of the at-tached notice marked"Appendix C."19 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 30, after being duly signed bythe Respondent Union's authorized representative,shall be posted immediately upon receipt thereof,"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order.""In the event that thisRecommended Order is adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas takento comply herewith."11 See fn. 17, supra ADAMS CORP., KORN KURLS DIVISION561and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, orcovered by any othermaterial.(c) Forward copies of Appendix C to the Re-gional Director for posting by the Employer at itsplace of business.(d)Notifythe RegionalDirector for Region 30,inwriting,within 20 days from the receipt of thisDecision!' what steps have been taken to complyherewith.2020 See fn. 18, supraAPPENDIX ADate: November 1966Subject: Duties of Lillian Pittner1.Keep inventory on gloves, hats, tapes,stickgun, inks, stencil board etc.2.Keep inventory on uniforms and ordersame.3. Issue uniforms to new employee.4.Keep index card on employees uniforms. Is-sued and returned. Send soiled uniforms tolaundry.5.Take care of modess machine filling andreordering.6.Make a production sheet for the day.Enter morninginventory on production sheet.Enter orders received daily.Enter production made in day.Deduct orders from morning inventory andproduction of day to get starting inventory forfollowing day.Put orders,production, and orders shipped outin ledger book, at end of week total anditemize sameand take figure sheet to Mr. Wil-son,Mr. Billott,Mr. Jensen Mr. Adams Mr.Aughey and Steve Schaffer.7.Take Absenteeism through out all shops.8.Take care of some insurance matters9.Take care of productsales for the girls.10. Separate time cards and distribute to dif-ferent departments11.Keep up personnell file cards of new em-ployees.Date hired Phone number and who to notify incase of accident etc.When they quit, are layed off I send notice topayroll right away.If the employee is injured I know who to notify12.Make time cards for employee that payrollgirl has not made up.13.Make timecard numbers for new employeeand send to payroll and put new number intime clock rack.14.Keep the amount of time the girls work ondifferent snack foods, that pay roll clerk cancharge to different costs, such as Snack chips,Cornchips,Kornkurlsand all the otherproducts that the company makes15. take care of all gripes from canteenmachines. When employees lose money I get itback for them. when canteen is of order I haveit fixed. Alot of the employees depend on thismachine for their dinner.16.Write Vacation slips for employee andtake to payroll., Keep record of vacation daysfor each employee.17. Sort and distribute checks to each depart-ment. Pass out checks to plant one employees18.Answer switchboard at 6:00 A:M for em-ployees calling in sick or has other excuses. Or-ders some time come in before the order clerkarrives and I also take these orders.19.Keep seniority list so if there is a layoffthey go by that and if a full crew isn't neededthey take the top girls to work. I usually do allthe notifing of girls. If there is no productionfor the night girls and they have not been toldthe night before not to come I call them andtell them20. Issue first aid to employees. If injury is realbad I issue an order on the Dr. and take em-ployee to hospital.When I get Back to shop Imake Out accident report and send to Safetyand claims and the other channels. I also han-dle all compensation checks. I disinfect themedicine chest periodically and restock sup-plies21.Turn cash sales in to billing clerk at end ofmonth22. Listen to personell problems of Employeesand if they need the attention of the foreman, Isee that it is taken to himThere is probably more duties that I do but Ithink this is a good startAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT encourage membership inGeneral Drivers, Dairy Employees & HelpersLocal Union No. 579 affiliated with the Inter-nationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America,or in any other labor organization, by changingthe seniority dates of our employees or in anyother manner discriminating against any em-ployee in regard to hire or tenure or employ-mentor any term or condition of employment,except as authorized by Section 8(a)(3) of theAct, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.354-128 O-LT - 73 - pt. 1 - 37 562DECISIONSOF NATIONALWE WILL NOT in any like or related mannerinterferewith,restrain,or coerce our em-ployees in the exercise of the right guaranteedin Section7 of the Act,except inconformitywith the provisions of Section 8(a)(3) of theAct.WE WILL restore to Lillian Z. Pittner herrightfulplace on our seniority roster. Herrightful seniority date, to be effective for allpurposes,is June 11,1948, the date when shecommenced working for thisCompany.All our employees are free to become or remain,or to refrain from becoming or remaining,membersof the above-named unionor any other labor or-ganization,except to the extent that this right maybe affected by anagreementin conformity withSection 8(a)(3) of the Act, as modified by theLabor-Management Reporting and Disclosure Actof 1959.ADAMS CORPORATION,KORN KURLS DIVISION, ADIVISION OF BEATRICEFOODS COMPANY(Employer)DatedBy(Representative) (Title)Thisnotice must remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicatedirectlywith the Board'sRegionalOffice,Second Floor Commerce Building, 744North Fourth Street,Milwaukee,Wisconsin 53203,Telephone 272-3879.APPENDIX CNOTICE TOALL MEMBERSOF GENERALDRIVERS,DAIRY EMPLOYEES& HELPERS LOCAL UNION No.579AFFILIATEDWITHTHEINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS OFAMERICAPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended,we herebynotify you that:LABOR RELATIONS BOARDWE WILL NOT cause or attempt to causeAdams Corporation, Korn Kurls Division, ADivision of Beatrice Foods Company, to dis-criminate against Lillian Z. Pittner or otheremployees in violation of Section 8(a)(3) oftheAct, as modified by the Labor-Manage-ment Reporting and DisclosureAct of 1959.WE WILL notify Adams Corporation, KornKurls Division, A Division of Beatrice FoodsCompany, and Lillian Z. Pittner,inwriting,that we have no objection to and will not inter-fere with the restoration of Lillian Z. Pittner toher rightful place on the Company's seniorityroster.Her rightful seniority date, to be effec-tive for all purposes, is June 11, 1948, the dayon which she commenced her job with theabove-named Company.WE WILL NOTin any like or related mannerrestrain or coerce employees in the exercise ofrights guaranteed by Section 7 of the Act, ex-cept to the extent that such rights may be af-fected byan agreement requiring membershipin a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) oftheAct, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.GENERAL DRIVERS, DAIRYEMPLOYEES&HELPERSLOCAL UNION No. 579AFFILIATED WITH THEINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OF AMERICA(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,Second Floor Commerce Building, 744North Fourth Street, Milwaukee, Wisconsin 53203,Telephone 272-3879.